Case 15-37614   Doc 35   Filed 08/13/19 Entered 08/13/19 11:06:32   Desc Main
                          Document     Page 1 of 12
Case 15-37614   Doc 35   Filed 08/13/19 Entered 08/13/19 11:06:32   Desc Main
                          Document     Page 2 of 12
Case 15-37614   Doc 35   Filed 08/13/19 Entered 08/13/19 11:06:32   Desc Main
                          Document     Page 3 of 12
Case 15-37614   Doc 35   Filed 08/13/19 Entered 08/13/19 11:06:32   Desc Main
                          Document     Page 4 of 12
Case 15-37614   Doc 35   Filed 08/13/19 Entered 08/13/19 11:06:32   Desc Main
                          Document     Page 5 of 12
Case 15-37614   Doc 35   Filed 08/13/19 Entered 08/13/19 11:06:32   Desc Main
                          Document     Page 6 of 12
Case 15-37614   Doc 35   Filed 08/13/19 Entered 08/13/19 11:06:32   Desc Main
                          Document     Page 7 of 12
Case 15-37614   Doc 35   Filed 08/13/19 Entered 08/13/19 11:06:32   Desc Main
                          Document     Page 8 of 12
Case 15-37614   Doc 35   Filed 08/13/19 Entered 08/13/19 11:06:32   Desc Main
                          Document     Page 9 of 12
Case 15-37614   Doc 35   Filed 08/13/19 Entered 08/13/19 11:06:32   Desc Main
                          Document     Page 10 of 12
Case 15-37614   Doc 35   Filed 08/13/19 Entered 08/13/19 11:06:32   Desc Main
                          Document     Page 11 of 12
Case 15-37614   Doc 35   Filed 08/13/19 Entered 08/13/19 11:06:32   Desc Main
                          Document     Page 12 of 12
